Citation Nr: 0507713	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  00-00 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  The propriety of an original disability evaluation of 10 
percent for left knee patellofemoral pain syndrome.

2. The propriety of an original disability evaluation of 10 
percent for right knee patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan




INTRODUCTION

The veteran served on active duty from April 1993 to April 
1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in February 1999, 
September 1999, and February 2001 by the RO. The February 
1999 rating decision denied entitlement to service connection 
for numbness of the arms and legs. Service connection was 
granted for patellofemoral pain syndrome and degenerative 
joint disease of the bilateral knees which was assigned a 10 
percent evaluation from April 20, 1998; and migraine, which 
was assigned a zero percent evaluation from April 20, 1998. 
The September 1999 rating decision assigned separate 10 
percent ratings for the left and right knees. The February 
2001 rating decision assigned a 10 percent evaluation for 
migraines.

The veteran was scheduled to appeared for an RO hearing 
before a hearing officer in February 2002, but she failed to 
report for that hearing. She requestedf another hearing and 
such was scheduled for March 2003, but the veteran canceled 
her appearance before her appearance.  She was again 
scheduled for a hearing in June 2003, but she failed to 
report.  In a June 2004 decision the Board denied service 
connection for numbness in the arms and legs and increased 
the initial rating for migraine headaches to 30 percent 
disabling.  The issues of entitlement to original disability 
evaluations in excess of 10 percent for left and right knee 
patellofemoral pain syndrome were remanded to the RO via the 
Appeals Management Center (AMC).  The appeal is again 
remanded to the RO via the AMC.  


REMAND

In its previous remand, the Board asked that the veteran be 
afforded an examination in which the examiner reported that 
point in the range of knee motion when pain became evident.  
The veteran was afforded a VA examination in September 2004, 
but this information was not contained in the examination 
report.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) has held that 
for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1999), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

The veteran's representative has argued that the case should 
be remanded for compliance with the remand instructions, and 
the veteran has contended that the examination was 
inadequate.  A remand by the Board confers on an appellant 
the right to VA compliance with the terms of the remand order 
and imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In Stegall the Court held that "where 
. . . the remand orders of the Board . . . are not complied 
with, the Board itself errs in failing to insure 
compliance."  Id.

Accordingly, this case is remanded for the following actions:

1.  Afford the veteran an orthopedic 
examination to evaluate her knee 
disabilities.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination and the examiner should 
acknowledge  such review. 

The examiner should report all current 
diagnoses.  The examiner should report 
the ranges of knee motion in the knees, 
to include the degree of motion at which 
pain is first exhibited, and determine 
whether the knee disabilities are 
manifested by weakened movement, excess 
fatigability or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

The examiner should assess whether the 
left and right knee disabilities are 
manifested by instability or subluxation.  
The examiner should express an opinion as 
to whether such instability or 
subluxation is slight, moderate, or 
severe.

2.  Then readjudicate the claims.  If 
they are not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board if 
otherwise appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





